407 N.W.2d 670 (1987)
In the Matter of the Application for the DISCIPLINE OF Joseph KAMINSKY, an Attorney at Law of the State of Minnesota.
No. C0-87-152.
Supreme Court of Minnesota.
April 30, 1987.

AMENDED ORDER
The Director of Lawyers Professional Responsibility has filed a petition alleging that during the course of representing a party in a family law matter, the respondent Joseph Kaminsky forged a signature on three separate affidavits, made arrangements for those forged signatures to be notarized, and presented documents with the Fults' notarized signatures to the court which activities prior to September 1, 1975, constituted a violation of DR 1-102(A)(4) and (5), Minnesota Code of Professional Responsibility (MCPR), and after that date violated Rule 3.3(a)(1) and (4) and 8.4(c) and (d), Minnesota Rules of Professional Conduct (MRPC). In another count of the petition, the respondent's conduct in failing to protect his client's interest in certain stock in the family court matter and his general neglect in handling the case prior to September 1, 1985, violated DR 6-101(A)(3) and DR 7-101(A)(3), MCPR, and thereafter violated Rules 1.1, 1.3, and 1.4 of MRPC. After interposing an answer generally denying the allegations of the petition, the respondent entered into a stipulation with the Director wherein he withdrew his answer and unconditionally admitted the allegations of the petition. Even though this court had assigned the matter for hearing before a referee, the respondent in the stipulation waived his rights pursuant to Rule 14 of the Rules of Lawyers Professional Responsibility to have that hearing. In the stipulation, the Director and the respondent join in recommending that the appropriate discipline would be suspension from the practice of law for a period of 30 days pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
The court having considered the petition herein, the answer of the respondent, the stipulation, and the admissions of respondent in the stipulation,
NOW ORDERS:
1. That the respondent is hereby suspended from the practice of law for a period of 30 days pursuant to Rule 15, Rules on Lawyers Professional Responsibility, said suspension to begin 15 days from the date of this amended order.
2. The respondent is hereby assessed $500 in costs pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility, said $500 to be paid within 30 days of the date of this amended order.
3. All provisions of Rule 18, Rules on Lawyers Professional Responsibility are waived with respect to respondent's reinstatement to the general practice of law except that respondent shall successfully complete within one year from the date of this amended order such written examination *671 as may be required of applicants for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. If the respondent does not successfully complete said examination, the Director may move the court for an order that respondent be suspended until such examination has been successfully completed.